Citation Nr: 1755422	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  10-38 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a service-connected left knee disorder prior to November 26, 2013, and in excess of 30 percent from January 1, 2015.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1981 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and April 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction now resides in Cleveland, Ohio.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further remand is regrettable, the Board finds that additional development is necessary to evaluate the Veteran's left knee disorder during the period on appeal.

In March 2017, this case was remanded for a new VA examination to assess the severity and manifestations of the Veteran's left knee disorder.  The Veteran had undergone a VA examination for his left knee in December 2013, but the VA examiner was unable to assess the range of motion of the Veteran's left knee as he had just undergone a total knee replacement the month prior in November 2013.  The December 2013 VA examiner indicated that a new VA examination at a later date would be necessary to assess the severity and manifestations of the Veteran's left knee disorder following the surgery.  As of the March 2017 remand, no such examination had taken place.  Following the March 2017 remand, the Veteran underwent a new VA examination for his left knee in April 2017.

Having reviewed the corresponding Disability Benefits Questionnaire (DBQ), the Board finds that the April 2017 examination findings are inadequate.  Some of the April 2017 VA examiner's findings are contradictory and others are inconsistent with the record.  For example, as to additional factors of the Veteran's left knee disability, the VA examiner indicated that the Veteran has less movement than normal due to ankylosis.  However, the VA examiner indicated in the ankylosis portion of the DBQ that the Veteran does not have ankylosis of the knee.  The Board notes that ankylosis is relevant to higher ratings for musculoskeletal conditions.  Thus, the VA examiner's contradictory findings as to whether or not the Veteran has ankylosis are not trivial.    

Additionally, the April 2017 VA examiner indicated that the Veteran does not have any meniscal conditions.  However, the record is consistent that the Veteran had a lateral meniscal tear of the left knee.  Specifically, an April 2013 MRI of the left knee indicates an impression for a meniscal tear.  Because the Veteran had the diagnosis during the appeal period, the April 2017 VA examiner needed to address that diagnosis and whether it was accurate or in error.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Furthermore, in the March 2017 remand, the Board specifically requested that the April 2013 MRI indicating a meniscal tear be addressed.  As such, the Board finds remand is also necessary as there has not been substantial compliance with the March 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Given the inadequate reports of the April 2017 VA examination and the need to physically assess the Veteran's knee and any other conditions associated with it, the Board finds that a new VA examination is necessary.  

The Board acknowledges that a September 2017 record indicates that the Veteran failed to report for a September 2017 VA examination for his left knee.  However, an August 2017 record indicates that prior to this examination, the Veteran had indicated that he could not make the examination at the time scheduled.  

Accordingly, the case is REMANDED for the following action:

1. Have the Veteran identify any additional treatment records regarding his left knee condition.  If necessary, obtain authorization to enable the AOJ to obtain any additional evidence pertinent to the claim for an increased rating for the Veteran's left knee disability.  If additional records are identified and the AOJ is unsuccessful in its efforts to obtain any such evidence, it should inform the Veteran and his representative of such and request that they submit the outstanding evidence.

2. Schedule the Veteran for a new VA examination for his left knee disability with a different examiner than the April 2017 VA examiner.  

The claims file must be made available to the examiner, and the examiner should state in the opinion that review of the electronic record was accomplished.

The examiner is asked to review all pertinent records associated with the claims file and any assertions made by the Veteran regarding his symptoms.  The examiner is advised that the Veteran is competent to attest to observable symptoms, such as pain.  If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiner should provide a fully reasoned explanation.

The examiner must provide all information required for rating purposes.  

Specifically, in assessing any meniscal condition, or lack thereof, it is imperative that the VA examiner reconcile any finding that the Veteran does not have a meniscal condition with previous diagnoses of a meniscal tear, particularly the April 2013 MRI.

Importantly, the examiner is advised that it is necessary to consider, along with the schedular criteria, functional loss due to pain, fatigability, incoordination, pain on movement, and weakness.  

Additionally, the examiner must test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing and if possible, test the opposite undamaged joint as well.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

3. The AOJ should review the examination report to ensure that it is adequate.  If the examination report is not adequate, the RO should take corrective action. 

4. After completing the above actions, readjudicate the claim on appeal.  If the benefits sought remain denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


	(CONTINUED ON NEXT PAGE)








_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




